R. U. Williams v. Commissioner.R. U. Williams v. CommissionerDocket No. 35591.United States Tax Court1954 Tax Ct. Memo LEXIS 267; 13 T.C.M. (CCH) 244; T.C.M. (RIA) 54086; March 24, 1954*267  Alben E. Carpens, Esq., for the respondent.  LEMIRE Memorandum Opinion LEMIRE, Judge: Petitioner seeks a redetermination of his liability for fraud penalties as follows: YearFraud penalty1942$ 2,162.44194318,346.7219444,762.1919452,065.72The only assignment of error set forth in the petition filed herein is the imposition of the 50 per cent additions to the tax for fraud. The petitioner thereby concedes the correctness of the respondent's determination as to deficiencies in income taxes for the years 1942 to 1945, inclusive, in the total amount of $55,193.99. On September 4, 1951, the respondent filed an answer generally denying the allegations of the petition and affirmatively alleging fraud. The answer sets forth facts in support of the imposition of the fraud penalties. On October 19, 1951, the petitioner filed a motion to dismiss the proceeding which was denied. The petitioner did not file a reply as required by Rule 15 of this Court. On November 14, 1951, the respondent by appropriate motion requested this Court to enter an order under Rule 18 that the undenied allegations in the answer should be deemed admitted. By order*268  dated January 19, 1953, the petitioner was ordered to show cause why the respondent's motion should not be granted. No appearance was made by petitioner or in his behalf. No reply was tendered and the respondent's motion was granted. The case was set for trial at the Dade County courthouse, Miami, Florida, on April 6, 1953. Neither the petitioner nor his counsel made any appearance at the trial. The respondent thereupon presented additional evidence in support of the allegations of fraud. The petitioner has not contested the deficiencies or the additions to the tax for fraud. By his failure to reply to the respondent's answer, the petitioner has admitted the fraud. The foregoing having been considered in connection with the further evidence adduced in support of the allegations of fraud, the determination of the respondent for each of the taxable years involved is approved. Decision will be entered for the respondent.